DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of US 10135538 B2 (herein referred to as ‘538).  
Although the claims at issue are not identical, they are not patentably distinct from each other because:
As per claim 1 ‘538 also recites an apparatus, comprising: an enhanced connector including a first plurality of contacts that correspond with all contacts of a pre-defined electro-optical transceiver connector type (‘538 Col 11 lines 29-33, here SFP+ is a pre-defined electro-optical transceiver connector type), the enhanced connector further comprising an additional contact at a space adjacent to the first plurality of contacts (‘538 Col 11 lines 33-35); and a tone generator coupled to the additional contact and configured to receive a first signal indicative of a signal exchanged over the pre-defined electro-optical transceiver connector and to generate a first distinct tone indicative of the first signal for transmission via the additional contact (‘538 Col 11 lines 35-41).
As per claims 2-10, ‘538 also recites wherein the tone generator is further configured to receive a second signal and to generate a second distinct tone indicative of the second signal for transmission via the additional contact (‘538 claim 2),
wherein the first and second distinct tones are concurrently transmitted via the additional contact (‘538 claim 3),
further comprising a tone detector configured to detect a distinct tone receive via the additional contact and generate a signal indicative of the distinct tone (‘538 claim 4),
 wherein at least a portion of the first plurality of contacts couple to first differential receiver outputs and second differential receiver outputs (‘538 claim 5),
 wherein at least a portion of the first plurality of contacts couple to first differential transmitter inputs and second differential transmitter inputs (‘538 claim 6),
wherein at least a portion of the first plurality of contacts couple to first differential receiver outputs, second differential receiver outputs, first differential transmitter inputs, and second differential transmitter inputs (‘538 claim 7),
wherein the first signal is a control signal indicative of one of transmitter disable, receiver data rate selector, or transmitter data rate selector (‘538 claim 8),
wherein the first signal is a status signal indicative of one of transmitter fault or receiver loss of signal (LOS) (‘538 claim 9),
wherein the first plurality of contacts and the additional contact are formed in one of a transceiver module or a host device (‘538 claim 10).
As per claims 11-20, they have limitations similar to claims 11-20 of ‘538 and are rejected for same reasons as discussed above.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “… all contacts of a pre-defined electro-optical transceiver connector type….additional contact…”  It is not clear what is meant by this.  Applicant has not used the terms pre-defined in the specification, so that one can differentiate what is meant by predefining a connector and its pins vs assigning an additional contact.  The “additional contact” already exists in the connector and hence it is also exists in the connector, i.e. it is also predefined.  Examiner suggests amending to recite that the predefined refers to a standard as disclosed in the applicant specification.  Examiner interprets that applicant is referring to standards mentioned in specification
Claims 2-20 recite or encompass similar limitation and is rejected for same reasons as above.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 8-11, 16-18 rejected under 35 U.S.C. 102 (a) (1) and (a) (2) as being anticipated by Hinderthuer [US 20090154918 A1].
As per claim 1, In view of 112 (b) rejection above, Hinderthuer teaches an apparatus, comprising:
an enhanced connector (Hinderthuer Fig 13A item 1, ¶0112 “The pluggable module 1 complies in a possible embodiment with existing MSA-agreements, such as SFP, SFP+, XFP, GBIC etc.”.  i.e. includes SFP+) including a first plurality of contacts that correspond with all contacts of a pre-defined electro-optical transceiver connector type (Hinderthuer Fig 13A item 1 includes SFP+ and hence all the contacts), the enhanced connector further comprising an additional contact at a space adjacent to the first plurality of contacts (Hinderthuer Fig 13A item 8-2); and
a tone generator coupled to the additional contact (Hinderthuer Fig 13A item 22 coupled to 8-2.  ¶0140 “communication channel ECC, for example a pilot tone can be used…”) and configured to receive a first signal indicative of a signal exchanged over the pre-defined electro-optical transceiver connector (Hinderthuer ¶0142 “a diagnostic unit 22 to receive local performance data and electronic components within the pluggable module 1”.  See also ¶0144-¶0151 regarding types of performance data) and to generate a first distinct tone indicative of the first signal for transmission via the additional contact (¶0140 “communication channel ECC, for example a pilot tone can be used.”  Implies at least a first distinct pilot is generated).
As per claim 8, Hinderthuer further teaches wherein the first signal is a control signal indicative of one of transmitter disable, receiver data rate selector, or transmitter data rate selector (Hinderthuer Fig 15, item 110-7, 110-4).
As per claim 9, Hinderthuer further teaches wherein the first signal is a status signal indicative of one of transmitter fault or receiver loss of signal (Hinderthuer Fig 15, item 110-2).
As per claim 10, Hinderthuer further teaches wherein the first plurality of contacts and the additional contact are formed in one of a transceiver module or a host device (Hinderthuer Fig 13A).
As per claims 11, 16-18 have limitations similar to claims 1, 8-9 and are rejected for same reasons as above. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 12, 19 rejected under 35 U.S.C. 103 as being unpatentable over Hinderthuer [US 20090154918 A1]
As per claims 2, 12, 19, Hinderthuer teaches claims 1, 11, 18 as discussed above.  Hinderthuer wherein the tone generator is further configured to receive a second signal and to generate a second distinct tone indicative of the second signal for transmission via the additional contact.  However this is only directed to generating a second tone.  In Hinderthuer ¶0140, it is mentioned that an AM modulation using a low frequency may be used for ECC.  This corresponds to the second distinct tone as claimed (applicant spec ¶0057 discloses tone as low frequency also).  
Hence before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to generate AM signals for diagnostic data for embedded channel ECC.  The motivation would be to implement transmission of diagnostic data over the physical layer to an external device for monitoring and evaluation. 

Claim 5-7, 15 rejected under 35 U.S.C. 103 as being unpatentable over Hinderthuer as applied to claims 1, 11 above and further in view of Tang [ US 20140248059 A1]
As per claims 5-7, 15, Hinderthuer teaches claims 1, 11 as discussed above.  Although Hinderthuer mentions the SFP+ standard it does not expressly show wherein at least a portion of the first plurality of contacts couple to wherein at least a portion of the first plurality of contacts couple to first differential receiver outputs, second differential receiver outputs, first differential transmitter inputs, and second differential transmitter inputs.
Tang expressly shows SFP+ module with at least a portion of the first plurality of contacts couple to wherein at least a portion of the first plurality of contacts couple to first differential receiver outputs, second differential receiver outputs, first differential transmitter inputs, and second differential transmitter inputs (Tang ¶0016 “Each set of signal pins pair includes one differential transmit (TX) pin pair and one differential receive (RX) pin pair. ”).
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to integrate data pins from a standard type module so as to send and receive 40G data communications across larger distances (Tang ¶0016).

Status of claims 3-4, 13-14, 20
Claims 3-4, 13-14, 20 do not have any prior art rejection.  However these claims are not indicated as allowable in view of the pending Double Patenting rejection and 112 (b) rejections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OOMMEN JACOB whose telephone number is (571)270-5166.  The examiner can normally be reached on 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Oommen Jacob/           Primary Examiner, Art Unit 3793